Citation Nr: 0027861	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right femur fracture.

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of a neck 
injury and for residuals of excision of a birthmark from the 
right posterior neck.

3.  Entitlement to reimbursement for the cost of 
transportation by ambulance from home to a private hospital 
in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1952 to March 1956.

In December 1984, he claimed a permanent and total disability 
rating for purposes of non-service-connected pension 
benefits, and also claimed service connection for several 
disabilities, including residuals of a right femur fracture 
and a neck injury.  A June 1985 rating decision denied those 
claims, and an October 1985 rating decision confirmed the 
previous denials.  In those decisions, the Regional Office 
(RO) divided the claim for service connection for a neck 
injury into two claims, characterized as service connection 
for residuals of a neck injury and service connection for 
residuals of excision of a birthmark.  The veteran appealed 
the adverse decisions.  A July 1987 decision by the Board of 
Veterans' Appeals (Board) denied service connection for a 
psychiatric disorder, heart disease, residuals of vocal cord 
lesions, osteoarthritis, residuals of a right femur fracture, 
residuals of a neck injury, and residuals of excision of a 
birthmark, and also denied a pension based upon permanent and 
total disability due to non-service-connected disorders.

A February 1988 rating decision granted the veteran a 
permanent and total disability rating due to non-service-
connected disabilities.

In 1989, the veteran sought to reopen a claim for service 
connection for heart disease, and also claimed service 
connection for carpal tunnel syndrome, left ulnar neuropathy, 
and residuals of a left elbow injury.  Those claims were 
denied by February and October 1990 rating decisions, the 
veteran appealed, and they were also denied in an October 
1991 decision of the Board.  The veteran sought to appeal the 
Board decision to the Court of Appeals for Veterans Claims 
(Court), but the Notice of Appeal was not timely filed, and 
the appeal was dismissed by the Court in a July 1992 order.

Also in 1992, the veteran sought to reopen substantially all 
of the service-connection claims.  The present appeal came to 
the Board, initially, from an April 1993 rating decision by 
the RO, which determined that new and material evidence had 
not been submitted to warrant reopening the claims.  The 
veteran and his wife testified at RO hearings in March and 
September 1993, and also at a March 1994 Central Office 
hearing.  The Member of the Board who had conducted that 1994 
hearing was no longer on the Board when the veteran's claims 
became ripe for decision, so the veteran was offered an 
additional hearing, to be conducted by a different Board 
Member.  In correspondence received in August 1995, he 
declined another hearing.

In an October 1996 decision, the Board:  (1) determined that 
new and material evidence had not been submitted to warrant 
reopening claims for service connection for residuals of a 
left elbow injury, for carpal tunnel syndrome with left ulnar 
neuropathy, for a heart disorder, and for postoperative 
residuals of vocal cord lesions; (2) determined that new, but 
not material, evidence had been submitted with regard to 
claims for service connection for residuals of a neck injury 
and for postoperative residuals of removal of a birthmark; 
and (3) determined that new and material evidence had been 
submitted to warrant reopening a claim for service connection 
for residuals of a right femur fracture, reopened the claim, 
and remanded the issue to the RO for a de novo review of the 
evidence.

The veteran appealed the Board's October 1996 decision to the 
Court and, in March 1999, the Court issued a Memorandum 
Decision in which it affirmed the Board's decision with 
regard to all of the issues save for those related to a neck 
injury and excision of a birthmark.  Those latter issues were 
remanded to the Board for consideration pursuant to judicial 
precedents which had been recently decided by that Court, and 
by the Court of Appeals for the Federal Circuit.  Since the 
issue of service connection for a residuals of a right femur 
fracture had been remanded by the Board to the RO in October 
1996, it was not the subject of a final Board decision, and 
the Court ruled that that issue was not before it.

In response to the remand portion of the Board's October 1996 
decision, the RO readjudicated and continued the denial of 
service connection for residuals of a right femur fracture, 
and issued a November 1996 Supplemental Statement of the Case 
(SSOC).  In a December 1996 statement, the veteran requested 
a hearing at the RO on that issue.  A hearing was scheduled 
after the March 1999 Court decision but, in a letter later 
that month, the veteran withdrew his hearing request.

While the aforementioned claims were on appeal to the Board 
and the Court, the veteran filed several others at the RO.  
In a July 1992 statement, he claimed benefits, apparently 
under the provisions of 38 U.S.C.A. § 1151, in connection 
with shoulder surgery performed at a VA medical facility.  In 
August 1992, he claimed a clothing allowance, based upon a 
need for larger shirts while wearing a brace after the VA 
shoulder surgery.  Also in August 1992, he claimed benefits, 
also apparently under section 1151, for an infection of the 
right groin following a cardiac catheterization procedure.  
In August 1993, he claimed service connection for tobacco 
abuse.  In a February 1994 VA Form 526, he contended that 
cancer of the eye had been misdiagnosed by VA as a stye, and 
he claimed benefits for that, under, apparently, section 
1151.  A January 1995 letter advised him that he had not been 
granted service connection for any disability and was 
therefore not entitled to any clothing allowance.  He 
reiterated the claims, with the exception of the one relating 
to a right groin infection, in statements to a Member of 
Congress, forwarded to the RO in February 1995.  In a 
February 1995 letter, the RO advised the Member of Congress 
that the veteran was not entitled to a clothing allowance, 
and that adjudication of all other claims, including the one 
relating to a right groin infection, would have to await the 
return of the veteran's claims file from the Board.  We 
recognize that the claims file has been unavailable to the RO 
for some considerable time due to pending appeals, and we 
merely note for the record that most of the foregoing issues 
have not been adjudicated.

Finally, in December 1996, the VA General Counsel and the 
Court received notice that the veteran had engaged an 
attorney.  At that point, it appeared that the attorney was 
retained to represent the veteran only in connection with the 
appeal to the Court.  However, in a January 1997 letter to 
the RO, the attorney referred to the cover letter on the 
November 1996 SSOC, requested a copy of the claims file, and 
asked for additional time to respond.  Accordingly, in April 
1997, the claims file was briefly returned to the RO for 
preparation of a copy thereof for the veteran's attorney.  At 
that point, it appeared that the attorney also represented 
the veteran in connection with the right-femur-fracture issue 
remanded to the RO by the Board.  In spite of the written 
appearance by the attorney, the veteran filed documents with 
the Court over his own signature in August and October 1997, 
and the attorney failed to respond to the November 1996 SSOC.

After the March 1999 Court decision, the Board received 
written argument from a veterans service organization, though 
not the organization which had represented the veteran at VA 
hearings in 1990, 1991, 1993, and 1994, that addressed the 
two issues remanded to the Board by the Court, as well as the 
issue remanded to the RO by the Board.  In view of the 
appearances filed by his attorney in 1996 and 1997, the 
identity of the veteran's representative was not clear in 
November 1999, when the Board initially undertook a review of 
those three issues.  An appellant may have only one 
representative per claim at any one time.  38 C.F.R. 
§ 20.601.  Thus, clarification of the matter of the veteran's 
representation was required.  That was finally accomplished 
in June 2000, when the veteran appointed a veterans service 
organization to represent him, the same one which had filed 
the 1999 argument, and his attorney was permitted to withdraw 
from the case.


FINDINGS OF FACT

1.  A July 1987 Board decision denied the veteran's claims 
for service connection for residuals of a right femur 
fracture, for residuals of a neck injury, and for residuals 
of excision of a birthmark from the right posterior neck.

2.  With regard to an application to reopen a claim for 
service connection for a right femur fracture, an October 
1996 Board decision determined that evidence submitted since 
the July 1987 decision was new and material, reopened the 
claim, and remanded it to the RO for a de novo review of the 
evidence.


3.  The claim for service connection for a right femur 
fracture is not plausible under the law, as it is not 
accompanied by adequate supporting medical evidence.

4.  With regard to an application to reopen claims for 
service connection for residuals of a neck injury and for 
residuals of excision of a birthmark from the right posterior 
neck, the October 1996 Board decision determined that 
evidence submitted since its July 1987 decision was new, but 
not material, and declined to reopen the claims.  The veteran 
appealed that decision, and the Court remanded the claims for 
further review by the Board in light of recent judicial 
interpretations of 38 C.F.R. § 3.156.

5.  Evidence submitted since the July 1987 Board decision, on 
an application to reopen claims for service connection for 
residuals of a neck injury and for residuals of excision of a 
birthmark from the right posterior neck, has been previously 
considered, is cumulative or redundant, is irrelevant or not 
probative, or is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right femur 
fracture is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).

2.  New and material evidence has not been submitted to 
reopen claims for service connection for residuals of a neck 
injury, or for residuals of excision of a birthmark from the 
right posterior neck.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp.); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104, 
20.1105 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records include a June 1952 
entrance examination that noted a 9-inch scar of the upper 
third of the right leg and a 1-inch by 1-inch birthmark on 
the neck.

On 16 December 1952, the veteran complained of a contusion of 
the left forearm.  He was returned to duty without treatment.  
The next day, he again complained of pain of the left forearm 
and was issued medication.  Later that day, he complained of 
tenderness in the area of the olecranon process, and wet 
films suggested a fracture thereof.  A sling was prescribed, 
and the veteran was told to avoid use of the left arm.  On 19 
December, dry films showed there was no fracture.  No mention 
was made, in any of these treatment records, of a neck 
injury.

On 16 December 1952, the veteran was referred to surgery for 
consultation concerning a hairy, pigmented nevus on his neck.  
The surgeon noted that the nevus "can be excised," but the 
procedure would require hospitalization.  He suggested that 
surgery wait until after Christmas as their schedule was full 
until then.  No mention was made of injury to the neck or to 
the nevus itself, or of infection of the neck or the nevus.  
Service medical records do not show treatment of the neck or 
the nevus until 25 May 1953, when the veteran was admitted 
for "election" surgery.  The surgeon noted that the veteran 
had a 2-cm by 3-cm, black, hairy nevus on the right 
postauricular area, that he had had it since birth, and that 
it had grown, though the record did not note the period of 
time over which the nevus had grown.  Past history and system 
review were noncontributory.  On 28 May, the nevus was 
excised and the wound closed.  On 30 May, drains were removed 
and the wound was noted to be clean and healing well.  On 4 
June, sutures were removed, the wound was noted to be clean, 
and records did not show postsurgical infection.  On 10 June, 
the veteran was discharged.

On 19 August 1954, the veteran reported that his right femur 
had been "plated" in 1951 and had hurt constantly since.  
He was referred to orthopedics for consultation and there 
complained of pain and weakness in the thigh.  The doctor 
recorded that he provided the veteran reassurance and a 
"thorough explanation of his distress."  The treatment 
consisted of advice regarding exercises, use of the leg, 
occupational therapy, heat, and aspirin.  On 29 August 1955, 
the veteran complained that his right leg became numb when he 
put his full weight on it.  The treatment prescribed was a 
job change to avoid excessive strain on the leg.

On a March 1956 separation examination, the examiner noted a 
9-inch scar of the right leg and a 1-inch by 1-inch birthmark 
on the neck.

The earliest postservice medical records that the veteran 
submitted were 1975 records from Maria Parham Hospital and 
Surgical Pathology Consultation showing excision of lipomas 
from the back in April and from the right side in June.

The veteran's VA treatment records began in November 1982 
with outpatient treatment records.  He was admitted to a VA 
hospital from 22 to 25 August 1983 for unrelated complaints.  
On examination, the extremities were within normal limits and 
there were no masses or adenopathy of the neck.  The veteran 
did not report, and the examiner did not note, disability 
attributable to the right femur fracture, a neck injury, or 
excision of the birthmark from the neck.

The veteran was admitted to a VA hospital from 5 to 11 
February 1985 for an unrelated diagnostic work-up.  He 
reported that he had fallen several months earlier, and 
complained of back pain that began a month after the fall and 
radiated to the right lower extremity.  On examination, there 
was an old scar on the right posterior neck.  There were no 
other findings with regard to the neck or right leg.

A May 1985 VA examination noted that the veteran had 
sustained a right femur fracture in 1952.  It had been 
surgically repaired and reportedly"[gave] him no trouble."  
X-rays showed a plate and bone screws that transfixed an old 
healed fracture in the area of the proximal one-third of the 
right femur.  Bone alignment was described as excellent and 
the soft tissues of the thigh were unremarkable.  He also 
reported that he fell in service and "injured a birthmark on 
his right neck."  The birthmark had been excised and there 
was a 33/4-inch scar on the right neck.  Diagnoses included 
postoperative birthmark of the right neck and postoperative 
open reduction of a right femur fracture.

As indicated above, a June 1985 rating decision denied 
service connection for residuals of a right femur fracture, a 
neck injury, and excision of a birthmark from the neck.

A July 1985 VA outpatient treatment record noted that the 
veteran had many somatic complaints, including neck pain and 
right leg pain, and the examiner indicated that there was 
much psychiatric overlay.

An October 1985 rating decision again denied service 
connection for residuals of a right femur fracture, a neck 
injury, and excision of a birthmark from the neck.

At a May 1986 VA examination, the veteran listed a plethora 
of complaints, including occasional giving way of the right 
leg and sensory deficit of the right great toe and the bottom 
of the right foot, but none referred to the neck or the 
excised birthmark.  The examiner did not note disability 
attributable to the right femur fracture, to a neck injury, 
or to excision of a birthmark from the neck.

At a November 1986 VA hearing, the veteran testified that his 
right leg occasionally gave way but, other than that, his 
testimony addressed conditions not here at issue.

In its July 1987 decision, the Board determined, with regard 
to the veteran's right leg, that the 9-inch scar noted on his 
entrance examination, as well as his report in service that 
his right femur had been fractured and plated in 1951, 
constituted clear and unmistakable evidence that a right leg 
injury had preexisted service.  The Board also determined 
that service medical records did not show injury during 
service superimposed upon the preexisting right leg injury so 
as to warrant direct service connection, nor did they show 
worsening in service of the underlying condition so as to 
warrant service connection based on aggravation.  With regard 
to the veteran's neck, the Board determined that service 
medical records did not show injury to it, nor did they show 
aggravation of a nevus present since birth on the back of the 
neck.  Citing 38 C.F.R. §§ 3.303(c) and 3.306(b)(1), the 
Board found that the nevus was a congenital anomaly and its 
surgical removal was ameliorative.  Accordingly, claims for 
service connection for a right femur fracture, a neck injury, 
and excision of a birthmark from the neck, were denied.

The veteran was admitted to a VA hospital from 22 to 25 July 
1987 for an unrelated diagnostic work-up.  He did not report, 
and examiners did not note, any disability attributable to 
the right femur fracture, a neck injury, or excision of a 
birthmark from the neck.

In a memorandum received in September 1989, addressed To Whom 
It May Concern, Charles Rollins, MD, said he had retired from 
private practice in 1973 and had transferred his records to 
other physicians.  He had followed the veteran in his private 
practice and, to the best of his memory, it was with regard 
to complaints of chest pain.  He said the veteran believed he 
had been seen for chest pain in the fall of 1956.

In a letter received in September 1989, the veteran contended 
that, at the same time he injured his forearm in December 
1952, he also injured the birthmark on his neck.  He asserted 
that, thereafter, the birthmark began to grow, and was 
excised in May 1953.  He also alluded to August 1954 service 
medical records, where he complained of right leg pain.  He 
contended he had not had problems with the birthmark or the 
right leg prior to service.

In a memorandum received in June 1990 addressed To Whom It 
May Concern, Dr. Rollins said he had reviewed the veteran's 
service medical records that day, and opined that the veteran 
should be granted service connection.

In a statement received in June 1990, Donald Coffman, MD, 
said the veteran reported a fall in service in 1952 wherein 
he sustained a "contusion and strain" (emphasis added) of 
the neck and a left elbow fracture.  The doctor said the 
fracture was set and the neck was treated over the course of 
weeks.  During treatment, a "birthmark" (quotation marks in 
the original) at the site of the neck injury began to grow.  
The doctor said the veteran felt the neck injury caused the 
growth of the birthmark.  The doctor said there was also "an 
element of infection."  After a delay to May 1953 due, in 
part, to a lack of facilities, the "lesion" on the neck was 
excised.  There was a sixteen-day hospital stay apparently 
due to infection.  In addition, the veteran had a steel plate 
put in his leg after a 1951 motor vehicle accident.  With 
regard to that preexisting condition, the doctor said that 
the veteran's service "aggravated the injury and caused 
pain, stiffness, and reduced mobility."  Doctor Coffman said 
that all of the foregoing was "documented in medical records 
I have reviewed."

In a June 1990 letter, Charles White, III, an attorney, 
referred to a VA hearing scheduled for the veteran later that 
month.  He said the veteran brought him a "raft of papers 
which I have perused to the best of my ability . . . ."  He 
noted that the veteran had sustained a leg injury in a 
preservice accident that necessitated insertion of a plate, 
that the service accepted him in that condition, that he had 
difficulty with the leg in service, and that he was put on 
light duty because of that difficulty; he argued that the 
preservice condition was aggravated in service.  In addition, 
he said the veteran was severely injured in a fall, sustained 
contusions and neck pain, and was "considerably broken up 
and required hospitalization . . . ."  He contended that a 
birthmark on the veteran's neck caused him no trouble prior 
to service but, after an injury, it began to "enlarge 
noticeably" and "the Navy doctor thought it was necessary 
to remove same."  The Board notes that Mr. White has not 
filed an appearance, and has not been appointed, as the 
veteran's representative, so the purpose, and relevance, of 
his letter is not entirely clear.

At a June 1990 VA hearing, the veteran was represented by a 
veterans service organization, and testified regarding claims 
not here at issue.

In an 18 March 1991 letter addressed To Whom It May Concern, 
David Wininger, MD, a Junior Assistant Resident in Medicine 
at Duke University, said he had followed the veteran since 
July 1989 in the general medicine clinic at a VA hospital.  
He said the veteran had asked him to review his service 
medical records, and provide argument in support of his 
service-connection claims, but his argument addressed claims 
not here at issue.

The veteran was admitted to a VA hospital from 21 to 24 March 
1991, with complaints of substernal chest pain.  He described 
other types of chest pain that he occasionally experienced, 
and said Dr. Wininger told him to take nitroglycerine for all 
types of chest pain.  When contacted, Dr. Wininger told the 
examiner he did not know the cause of the veteran's chest 
pain but thought there was "a lot of psychological overlay" 
to it.  Past medical history noted a number of disorders, 
including chronic obstructive pulmonary disease, coronary 
artery disease, gastroesophageal reflux disease, 
hypertension, tobacco and alcohol abuse, lumbar spondylosis, 
left carpal tunnel syndrome, chronic groin rash, 
hyperlipidemia, metaplasia of the false vocal cords, 
seborrheic keratosis of the neck, and a well-healed scar of 
the neck secondary to a 1990 excision of an epidermoid 
inclusion cyst.  Tests did not relate the chest pain to his 
heart disorder, and the veteran was counseled regarding the 
possible similarity of pain caused by gastroesophageal reflux 
disease, chronic obstructive pulmonary disease, and coronary 
artery disease.

At an August 1991 hearing, the veteran testified regarding 
unrelated claims.

The veteran was admitted to a VA hospital from 21 to 25 
October 1991, for an unrelated disorder.  The past medical 
history was substantially the same as that noted in March; 
past surgical history included open reduction/internal 
fixation of the right femur and excision of multiple lipomas.

At a March 1993 hearing, the veteran testified that, in 
service, he fell aboard ship and reinjured his right leg.  
Doctors wanted to remove the plate that had been inserted 
after an earlier motor vehicle accident but, instead, they 
prescribed heat, aspirin with codeine, and light duty.  
Currently, he was not receiving treatment in connection with 
the right leg, but he said it occasionally gave way and he 
had fallen many times.  With regard to his neck, he testified 
that he fell down an embankment in service, injured his 
elbow, and "had a stick go into my neck."  He was treated 
that night, and his neck was examined the next day.  He said 
that doctors wanted to operate then, but the hospital said 
"they were tied up and they had more than they could handle 
. . . ."  He said surgery was delayed and, in the interim, 
"it started to enlarge and it got bigger and bigger and 
bigger."  (Presumably, this was a reference to the birthmark 
on his neck.)  He finally had "major surgery" in May 1953.  
He said his claim was based on injury to his neck which he 
contended necessitated the excision of the birthmark.  
Finally, the veteran cited the discrepancy between his 1952 
entrance examination and his 1956 separation examination, 
both of which noted a birthmark on his neck though the 
birthmark was excised during service.

In a March 1993 letter, the veteran referred to service 
medical records and reiterated earlier contentions regarding 
their import.  Specifically, he said that the birthmark on 
his neck grew and was removed after it was injured in 
service.  In addition, he noted that his duties were changed 
to avoid strain on his leg.

In a March 1993 letter, a representative from a veterans 
service organization contended that, because his 1956 
separation examination noted a birthmark on the veteran's 
neck that was excised in 1953, one could conclude that he had 
not been examined at all.

In a letter received in June 1993, [redacted] said he 
was stationed with the veteran in service and knew the 
veteran injured his elbow and the right side of his neck in 
December 1952.  He said the "injury to the birthmark became 
infected and got larger and [the veteran] went in the 
hospital in the spring of 1953 to have the birthmark removed 
and clear up the infection."

At a September 1993 hearing, the veteran testified that he 
was in a motor vehicle accident in 1951, as a result of which 
his right leg was fractured and repaired by insertion of a 
silver plate.  Still, he was accepted in service and no 
disability was noted.  Currently, he stated that his right 
leg hurt, it was shorter than the left, he limped, he could 
not cross his legs normally, and he had limitation of motion.  
He took aspirin for his leg.

The veteran also testified that the neck injury in service 
led to removal of the birthmark.  He said VA listed the neck 
injury and birthmark removal as two separate claims, but they 
were related and really referred to the same disorder.  When 
he was asked to elaborate on his claim and current 
disability, he said that his claim was "for getting hurt and 
having to go through the aggravation of the operation."  His 
wife testified that the veteran was seen on 16 December 1952 
for the left elbow and a consult sheet bearing the same date 
referred to the birthmark.  She contended that the consult 
sheet would not have been prepared unless the veteran's neck 
had been injured at the same time as his elbow.

At the hearing, the veteran presented written argument that 
cited service medical records, dated August 1954 and August 
1955, relating to right leg complaints.  He posed the 
question as to whether it was "[c]oincidence or fact pain in 
leg improved when placed on light duty."

At a March 1994 VA Central Office hearing, the veteran 
testified that, while on maneuvers on Guam in December 1952, 
he fell down a hill and "a stick or root or whatever stuck 
in my neck."  He said "they examined it," apparently a 
reference to an examination of his birthmark by doctors, and 
felt that it "was injured bad enough that it should . . . be 
removed . . . ."  He said he was scheduled for surgery after 
Christmas, because the hospital's surgical schedule was full, 
but they continued to give him medication and treat the 
wound.  He said Mr. [redacted] knew of his injury, 
hospitalization, and excision of the birthmark, and contended 
that Mr. [redacted] statement constituted new and material 
evidence.  When asked about any other neck disorder from 
service, he said there was none save for that related to 
removal of the birthmark.

The veteran also testified that his leg was broken prior to 
service and repaired with a silver plate.  He said that, in 
service, he fell down a stairwell and reinjured his right 
leg.  In August 1954, doctors considered removing the plate.  
However, he was given physical therapy and put on light duty 
and the plate was not removed.  He said he did not have full 
range of motion of the right leg, and that it was shorter 
than the left, which caused him to limp.  He had taken 
aspirin and Motrin most of his life, but had not had any 
therapy or other treatment for his leg.  His wife testified 
that the veteran's leg was weak and the knee gave way on 
occasion.  When asked how his leg disorder changed in 
service, he said he could do anything asked of him when he 
went in service but, after he fell, he could do nothing.

In a March 1996 statement, his wife argued that evidence the 
veteran submitted should be weighed more heavily, but the 
statement itself included no additional evidence.

In its October 1996 decision, the Board cited the letter from 
Dr. Coffman, received in June 1990, contending that, in 
service, the veteran experienced pain, stiffness, and reduced 
mobility.  The Board determined that that letter suggested 
aggravation in service of the preexisting right leg injury, 
concluded that it constituted new and material evidence, and 
reopened the claim for service connection for a right femur 
fracture.  The claim was then remanded for a de novo review 
of the evidence by the RO.  With regard to the veteran's neck 
claim, the Board concluded that evidence submitted since the 
1987 Board decision was new, but not material, as it failed 
to show any residuals of an inservice neck injury or 
residuals, other than those anticipated, of excision of the 
large, black, hairy nevus.

In an October 1997 Informal Brief filed with the Court of 
Appeals for Veterans Claims, the veteran said he had a scar 
on the neck, visible above the collar line.  Therefore, he 
contended, his claim for service connection for excision of a 
birthmark should have been reopened and service connection 
granted for a minimal scar.

In statements received in September 1999, the veteran again 
argued that evidence he previously submitted should be 
weighed more heavily, but said he had no additional evidence 
to submit.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  In this case, in December 1984, 
the veteran claimed service connection for a right femur 
fracture and for a neck injury, and the claims were denied in 
June and October.  However, as noted above, rating decisions 
characterized the neck-injury claim as one for service 
connection for residuals of a neck injury and one for service 
connection for residuals of excision of a birthmark from the 
neck.  The veteran appealed the rating decisions, but a June 
1987 Board decision also denied the claims.  That decision 
was final.  38 C.F.R. § 19.104 (1986).  Once finality 
attaches to a decision, it is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1104.  In order to reopen the claims, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.

In 1992, the veteran sought to reopen the claims.  The 
adjudication of applications to reopen previously disallowed 
claims requires a three-part analysis.  Elkins v. West, 12 
Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000).

First, adjudicators must determine whether the evidence 
presented since the last disallowance of the claim is new and 
material.  Evidence is not new unless it bears directly and 
substantially on the matter under consideration.  That is, it 
must be probative of the disputed issue which was the basis 
for the prior disallowance.  Struck v. Brown, 9 Vet.App. 145, 
151 (1996).  In addition, it is not new if it was previously 
considered or if it is cumulative or redundant.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991); Anglin v. West, 11 
Vet.App. 361, 367 (1998), aff'd 203 F.3d 1343, 1346-7 (Fed. 
Cir. 2000); 38 C.F.R. § 3.156(a).  It is not material unless, 
by itself or in conjunction with evidence previously 
submitted, it is so significant that it must be considered in 
order to fairly adjudicate the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Finally, 
the credibility of additional evidence is generally presumed 
for the limited purpose of determining whether it is new and 
material.  Anglin, at 367, citing Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

Second, if the evidence presented since the last disallowance 
is found to be new and material then, upon reopening the 
claim, adjudicators must determine whether, based upon all 
the evidence of record, the claim is well grounded.  
38 U.S.C.A. § 5107(a); Fossie v. West, 12 Vet.App. 1, 5 
(1998); Elkins, supra, at 213, citing Epps v. Brown, 
9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348, 141 L.Ed.2d 718 (1998); Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  To present a well-grounded claim, the claimant 
must provide evidence; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Epps, supra, at 343; Caluza, supra, at 506.  The 
requisite link between current disability and injury or 
disease incurred or aggravated in service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to the 
present.  Savage v. Gober, 10 Vet.App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

Third, if the claim is well grounded, then VA has a duty to 
assist the claimant in developing evidence pertaining 
thereto.  38 U.S.C.A. § 5107(a).  Fulfillment of that duty 
may require that the case be remanded to the RO for further 
development of the evidence.  However, if the duty to assist 
has been fulfilled, the merits of the claim may be addressed.  
Elkins, supra, at 219.

Before proceeding to an analysis of the evidence in this case 
and the application of the law thereto, we note that, in both 
1984 and 1992, the veteran claimed only that an injury to his 
neck had necessitated excision of a birthmark there.  He did 
not seek service connection for residuals of a neck injury as 
a claim separate and distinct from one for service connection 
for residuals of excision of a birthmark from the neck.  He 
made that point clear at VA hearings in September 1993 and 
March 1994.  It is VA that turned his claim for service 
connection for a single neck disorder into two service 
connection claims.  Then, his disagreement with rating 
decisions, which had turned one claim into two, breathed 
further life into a second claim.  Accordingly, his single 
claim for a neck disorder has been treated, on appeal, as two 
separate claims.  Though it may not be too late to revert to 
consideration of one claim for a single neck disorder, we see 
no practical reason for doing so, and continue our analysis 
as if the veteran had claimed service connection for two neck 
disorders.

Turning now to the evidence available, at the time of the 
June 1987 Board decision denying these claims, we find that 
it consisted of the veteran's 1952-1956 service medical 
records, a 1975 record from a non-VA hospital showing 
treatment for an unrelated disorder, and postservice VA 
treatment records.

With regard to the veteran's right leg, that evidence showed 
that he sustained a right femur fracture in a 1951 motor 
vehicle accident, that the fracture was surgically repaired, 
and that he was accepted into service the following year.  In 
August 1954, he voiced right leg complaints, and the doctor 
recorded treatment consisting of reassurance and advice 
regarding exercise, occupational therapy, use of the leg, 
heat, and aspirin.  The doctor said he gave the veteran a 
"thorough explanation of his distress."  A year later, the 
veteran again had right leg complaints, and the treatment 
consisted of light duty.  VA records from 1985 showed a back 
injury with pain radiating to the right lower extremity, but 
right leg X-rays showed the bones in excellent alignment.  
Right leg disability was not noted in May 1985 or May 1986 VA 
examinations.  On the basis of the foregoing evidence, the 
Board, in 1987, concluded that the evidence showed neither 
injury to the right leg in service nor a worsening in service 
of the underlying leg condition.

With regard to the veteran's neck, the service medical 
records include no evidence of an injury or infection, the 
veteran's contentions to the contrary notwithstanding, but 
only evidence that he had a large, black, hairy nevus on his 
right posterior neck, that he had had it since birth, that it 
had progressed in size over an unstated period of time, and 
that it was excised, apparently at the veteran's 
"election," some five months after a surgical consultation.  
On the basis of the foregoing evidence, the Board, in 1987, 
concluded that the evidence showed neither injury to the neck 
nor aggravation in service of the large, black, hairy nevus 
on the right posterior neck.

Evidence submitted since the 1987 Board decision consisted of 
the following:  reports of examinations conducted upon the 
veteran's admission to VA hospitals for treatment of 
unrelated disorders; memoranda from the veteran's family 
doctor indicating the doctor's belief that he had seen the 
veteran since service for an unrelated disorder; the 
veteran's testimony, regarding claims not here at issue, at a 
1990 hearing; a June 1990 statement from a doctor regarding 
his review of the veteran's service medical records; a March 
1991 letter from a VA doctor that addressed claims not here 
at issue; testimony by the veteran and his wife at a 1991 
hearing regarding claims not here at issue, at two hearings 
in 1993, and at another hearing in 1994; a June 1993 letter 
from a service comrade, and various written arguments by the 
veteran, his wife, and his representatives.

In the October 1996 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for the right femur fracture, reopened 
the claim, and then remanded it to the RO for a de novo 
review of the evidence.  The RO conducted that review, 
continued the denial of the claim, and the issue is back 
before us.  Now we must determine whether, based upon all the 
evidence of record, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Fossie, Elkins, Epps, Caluza, supra.

In its October 1996 decision, the Board relied heavily, to 
reopen the right-leg claim, on the June 1990 letter from Dr. 
Coffman.  In his letter, Dr. Coffman contended that, in 
service, the veteran had experienced pain, stiffness, and 
reduced mobility of the right leg.  The Board found that that 
letter suggested aggravation in service of the preexisting 
right leg injury.  A disorder that preexists service is 
deemed to have been aggravated in service if disability 
attributable to the disorder increased during service, unless 
there is a specific finding, based on clear and unmistakable 
evidence, that any increase in disability in service resulted 
from the natural progress of the disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. §§ 3.306(a), (b).

However, when Dr. Coffman's letter is examined in conjunction 
with all the evidence of record, particularly the veteran's 
service medical records, we find that the evidence is not 
sufficient to well ground the claim.  First, the veteran's 
service medical records, which Dr. Coffman claimed his letter 
was based upon, do not show that the veteran experienced 
pain, stiffness, and reduced mobility of the right leg.  
Indeed, there is no basis, in the 1952-1956 service medical 
records, for assertions by Dr. Coffman made more than thirty 
years later.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 
Vet.App. 458, 461 (1993).  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet.App. 345, 348 (1998).  Thus, Dr. Coffman's letter is 
not sufficient evidence to make the claim well grounded.

Second, the veteran's service medical records showed that, in 
August 1954, he reported the 1951 right femur fracture and 
complained of pain and weakness of the right thigh.  His 
complaint was treated with reassurance, a "thorough 
explanation of his distress," and advice regarding use of 
the leg, exercises, occupational therapy, heat, and aspirin.  
That record suggested that the examiner believed that the 
veteran's complaint may have been related to his right femur 
fracture.  In August 1955, the veteran complained that his 
right leg became numb when he put his full weight upon it.  
The veteran's job was changed to avoid "excessive strain" 
on the leg, but the record did not suggest that the examiner 
attributed the complaint to the right femur fracture.  Thus, 
there is evidence of a complaint in service possibly related 
to the preexisting right leg disorder, but does that 
complaint rise to the level of aggravation?

We believe that it does not.  That is because a mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Jensen v. Brown, 4 Vet.App. 304, 306-7 (1993), rev'd on other 
grounds 19 F.3d 1413, 1416-7 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).  There is no medical 
evidence in this record that the veteran's right leg disorder 
worsened during service.  Indeed, there is no medical 
evidence in this record that it is worse even today.  In the 
absence of such evidence, the claim is not well grounded and 
must be denied.

In the October 1996 decision, the Board also determined, with 
regard to the neck claim, that new evidence had been 
submitted, but that it was not material because it did not 
show that the veteran had any residuals of an inservice neck 
injury, nor did it show that he had any residuals of excision 
of the large, black, hairy nevus other than those anticipated 
by such surgery.  Accordingly, the Board concluded that new 
and material evidence had not submitted to reopen the claim, 
and it was disallowed.  The veteran appealed that decision to 
the Court, and the Court remanded to the Board the issues 
relating to the neck claim.  Some explanation of that 
procedure, and the reasons for it, is warranted.

The judicial precedents in Hodge, Elkins, and Winters, 
pursuant to which we adjudicate applications to reopen 
previously-denied claims, were decided in 1998 and 1999.  
Thus, the 1996 Board decision preceded them, and was decided 
pursuant to earlier governing precedent, e.g., Manio v. 
Derwinski, 1 Vet.App. 144 (1991), and Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991), essentially holding that evidence 
was material only if it raised a reasonable possibility of 
changing the prior decision that disallowed the claim.  In 
Hodge, the Court of Appeals for the Federal Circuit held that 
the outcome-determinative Colvin standard of materiality was 
more stringent than the regulatory standard set out in 
38 C.F.R. § 3.156, i.e., that new evidence was material if, 
by itself or in conjunction with other evidence of record, it 
was so significant that it must be considered in order to 
fairly adjudicate the claim.  Thus, when this veteran's 
appeal reached the Court in March 1999, the Court recognized 
that the Board, in 1996, had determined that evidence 
regarding the veteran's neck claim was new but, pursuant to 
Manio and Colvin, it was not material.  Since the 
Manio/Colvin standard of materiality had been replaced by the 
Hodge/Elkins/Winters standard in the interim, the Court 
remanded the neck claim to the Board for consideration 
pursuant to the new standard.  Accordingly, we must now begin 
anew our assessment of the evidence submitted on this issue 
since the 1987 Board decision.

That assessment begins with a July 1987 VA hospitalization, 
during which the veteran did not report, and examiners did 
not note, any disability attributable to a neck injury or to 
excision of a birthmark from the neck.  Next, in a September 
1989 letter, the veteran contended that the birthmark on his 
neck was injured in service.  He did not describe the injury 
but, in his June 1990 letter, Dr. Coffman described it as a 
"contusion and strain" sustained in a fall.  Dr. Coffman 
said that the veteran's birthmark had begun to grow, and that 
the veteran felt that its growth was a result of the injury, 
but the doctor offered no medical explanation for such a 
physiologic phenomenon following a "contusion and strain."  
The doctor also said there was an "element of infection" 
but, again, he offered no medical explanation as to how an 
infection developed after a "contusion and strain."  The 
doctor said that the veteran was hospitalized for sixteen 
days for excision of the birthmark and suggested that the 
length of the stay was due to postsurgical infection.  
Finally, Dr. Coffman said that all of his evidentiary 
assertions were "documented in medical records I have 
reviewed."

Though the veteran did not describe the injury to his neck in 
his September 1989 letter, he did so at a March 1993 hearing.  
There, he said that, in service, he fell down an embankment 
and "had a stick go into my neck."  He testified to the 
same effect in a March 1994 Central Office hearing.  That 
testimony clearly suggests a laceration or puncture wound to 
the neck.  At the Central Office hearing, he said surgery was 
postponed because of the hospital's schedule, but he 
continued to receive medication and treatment for the wound, 
with the implication being that he received medication and 
treatment until surgery was performed several months later.  
In a June 1993 letter, [redacted], his comrade, said the 
veteran injured his birthmark in service, it grew, it became 
infected, and it was excised to clear up the infection.

As indicated above, we presume the credibility of the 
evidence submitted since the July 1987 Board decision for the 
limited purpose of determining whether it is new and 
material.  Anglin, Justus, supra.  Basically, the additional 
evidence shows an injury in service to the birthmark on the 
veteran's neck.  However, at a May 1985 VA examination, the 
veteran reported that he fell in service and injured a 
birthmark on his right neck.  Thus, the additional evidence 
of an injury in service is not new; it is cumulative and 
redundant.  The additional evidence also includes conflicting 
descriptions of the nature of the injury, a reference by a 
doctor to an "element of infection" following a contusion 
and strain, allegations of infection by the veteran and a lay 
witness, and allusions to a postsurgical infection.  Though 
that evidence had not been previously considered, is not 
cumulative or redundant, and may be relevant, it does not 
tend to prove or disprove anything here at issue, so it is 
not probative.  Further, assertions regarding some kind of 
infection more than forty-five years ago are not so 
significant that they must be considered in order to fairly 
adjudicate the claim.  Thus, the evidence submitted since the 
1987 Board decision is not new or, if new, is not material.  
Accordingly, the claims for service connection for residuals 
of a neck injury, and for residuals of excision of a 
birthmark from the right posterior neck, are not reopened.


ORDER

Entitlement to service connection for a right femur fracture, 
or for aggravation or the residuals thereof, is denied.

New and material evidence has not been submitted to reopen 
claims for entitlement to service connection for residuals of 
a neck injury, or for residuals of excision of a birthmark 
from the right posterior neck, and the claims are not 
reopened.


REMAND

In January 1996, the veteran was transported by private 
ambulance from his home to a private hospital and was then 
transferred, by private ambulance, from the private hospital 
to a VA hospital.  VA paid for the ambulance transportation 
from the private hospital to the VA hospital but, in a 
November 1996 letter, denied the veteran's claim for the cost 
of ambulance transportation from his home to the private 
hospital.  In a November 1996 statement, the veteran 
disagreed with the denial, and his disagreement put the issue 
in appellate status.  See, e.g., Gallegos v. Gober, ___ 
Vet.App. ___, No. 99-106 (Aug. 11, 2000).  Thus, it is before 
the Board.  However, it is not properly before the Board, so 
that we may adjudicate the claim, as the appeal has not been 
perfected.  Therefore, this matter must be remanded for 
issuance of a Statement of the Case so that the veteran may 
perfect appeal from the denial.  Manlincon v. West, 12 
Vet.App. 238, 240-1 (1999) citing Holland v. Gober, 10 
Vet.App. 433, 436 (1997); 38 C.F.R. § 19.31.

We note, for the record, that a very similar situation 
occurred in this case in 1991.  On that occasion, VA 
initially denied a claim for ambulance transportation, but 
ultimately paid it.  However, in a March 1992 letter to the 
veteran, the Medical Center director said:

I advised you in correspondence and in 
our meeting that, as a non-service 
connected veteran, you are not eligible 
for the Veterans Affairs to pay for 
transportation from your home to a 
private medical facility.  This also 
applies to treatment you receive in a 
private medical facility.  Please 
remember this for future medical 
occurrence.

As noted in the Introduction to the present decision, we 
recognize that the claims file has not been available to the 
RO for several years, so the failure or, rather, the 
inability to have issued a Statement of the Case on the above 
issue is entirely understandable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should review the law and the 
evidence of record relevant to the issue 
set forth above and issue a Statement of 
the Case reflecting that review and 
informing the veteran of the applicable 
law and the procedure for perfecting 
appeal.

2.  If the Statement of the Case is 
adverse to the veteran in any way, he and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.  The veteran is hereby advised 
that, if he does not perfect the appeal, 
the case will not be returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	ANDREW J. MULLEN
      Veterans Law Judge
	Member, Board of Veterans' Appeals

 


